John G. Roberts, Jr.: We'll hear argument next in Case 06-1037, Kentucky Retirement Systems v. EEOC. Mr. Klausner.
Robert D. Klausner: Mr. Chief Justice, and may it please the Court: Retirement eligibility in Kentucky is based on 20 years of service or age 55. Age is not the only determinant. And "age" is not a bad word. As Justice White said in McMann v. United Airlines, all retirement plans necessarily make distinctions based on age. Here it is age or service. And the EEOC's focus on age alone fails to appreciate that Kentucky is an integrated, consolidated retirement plan with the goal of providing benefits to all qualified workers. To say, as the EEOC does, that all younger workers will always fare better than all older workers is factually wrong, and it fails to appreciate the myriad factors that go into determining pension amounts. It's not age alone that determines the result. Age is a factor. It's not the factor. The plan is not facially discriminatory, it's not arbitrary, and it doesn't violate--
Stephen G. Breyer: I guess the part that they are saying is arbitrary as I understand it, and I appreciate your correcting me if I don't understand it correctly, is that you get double your pension at 55 if you've worked 20 years as opposed to 10. Is that right?
Robert D. Klausner: --No, Mr. Chief Justice--
Stephen G. Breyer: A worker who has been there, he's qualified, he has only worked for 10 years and now he's 55 years old. There is a chart in the SG's brief, and as I read that chart, he got amount "X". He started at 45, he ended up at 55, he gets "X". If he started at 35 and worked for 20 years, he would get much more than "X".
Robert D. Klausner: --If the EEOC's chart were... correct, that would be true, Your Honor, limited only to the amount of imputed service. The person who began younger in the example which Your Honor used would get more imputed service.
Stephen G. Breyer: You would get 20 years rather than 10; is that right? I'm not talking about a disabled person. I'm talking about anybody.
Robert D. Klausner: No, Your Honor. That's only in the case of disability. In a normal requirement setting, one works a number of years and you get two and-a-half percent of your salary for each year that you worked.
Stephen G. Breyer: So if a person works for 20 years, he gets more than if he worked for 10 years; is that right?
Robert D. Klausner: That's right.
Stephen G. Breyer: Now he is disabled. And when he's disabled, if he's disabled after working only 10 and he is 45 years old, they pretend he had worked the full 20?
Robert D. Klausner: They impute... yes, Your Honor. They impute the additional service to you.
Stephen G. Breyer: Now I understand it. Now, this individual says, I was working there after the age of 55, I only worked for 14 years, now I become disabled. If I become disabled before I was 55, let's say I had six years to go, they would give me six years extra. But because I was disabled after I'm 55, I get nothing extra. Nothing is imputed. Is that right?
Robert D. Klausner: It's only partially right, Mr. Justice. Justice Breyer, the reason that you get additional before age 55 is the same as the reason why you get extra before you reach 20 years.
Stephen G. Breyer: I didn't ask you for the reasons. I want to know if I'm factually right.
Robert D. Klausner: Your only partially--
Stephen G. Breyer: Where am I factually wrong?
Robert D. Klausner: --The difference is that the imputed service comes before 55, because you're not eligible for after 55 or after 20 years you are eligible for benefits--
Stephen G. Breyer: You're giving me reasons. I'll ask you in a second for the reasons. I want to know if what I said is factually true?
Robert D. Klausner: --If you were disabled before normal retirement, you receive imputed service.
Stephen G. Breyer: And not after?
Robert D. Klausner: Correct.
Stephen G. Breyer: Okay. Now I'll say that I think is the discrimination of which he is complaining. And now what he would like to know is what possible reason is there for that difference? Now I'd like to hear what the reason is that justifies that difference. You give him six extra years when he retired after 14 years and though he was only 49 years old, and you don't give him even one extra year when everything else was the same but he retired after he was 55. Now, explain to me what the reason is for that.
Robert D. Klausner: The reason for that, Justice Breyer, is as follows: The person who's 49 and gets disabled, assuming he does not have... he or she doesn't have 20 years of service, can't retire. The person who is 55 in your example can leave tomorrow. Additionally, the person who begins work older starts out closer to retirement. We are not talking about two different groups of people. The plan favors the older worker by saying on the day you begin work, you're always closer to retiring than a younger person. The purpose of the imputed service is to try to replicate as closely as possible within some financial limits set by the... by the General Assembly of Kentucky what you would have received had you made--
Stephen G. Breyer: No. He says now, what he says to that, I take it, is fine. He is 49 years old. He has six years to go to qualify for retirement, so let him retire. If you let him retire, and you gave him 14 years of credit, you would be treating him just like you're treating me. But in addition to letting him retire, you give him six extra years of credit, which at two and-a-half percent per year. Good, I'm glad you do that. Give me the six extra years at two and-a-half percent as well. Treat us alike. What's your response?
Robert D. Klausner: --My response, Justice, is this. They start out un-alike. As I mentioned before, the person who was in 55 in your example, A, is already eligible for benefit. He doesn't have to wait to be disabled. He may leave tomorrow. The person who starts younger, particularly in a public safety retirement plan, spends more time in the line of fire than the person who starts older. The person who starts older takes advantage of the fact that in this retirement plan you can retire with as little as five years of service. Actually a person who is 55 is eligible for a benefit after only a month. In fact, Kentucky may be the only plan in the country that does that. But where they don't start out alike and where the EEOC's chart is based on fallacy is that the person who began older in work in your example was always closer to retirement, they needed less years. The purpose of the plan for disability purposes, which is not a separate plan, it's simply a means of getting one to normal retirement who is not otherwise eligible.
Anthony M. Kennedy: This has been very helpful, but it does seem to me to raise a question about the fairness of your opening statement. You began by saying something to the effect that this does not discriminate on the basis of age. It does. Age is the explicit factor that the statute uses in order to answer Justice Breyer's question. And the Act does not prohibit the use of age in all circumstances to which it applies, but it does... the Act goes on to prohibit the use of age in some of the circumstances. And one of those circumstances is the hypothetical of the 55-plus-year-old person used in Justice Breyer's statement and example. So, it is not correct, it seems to me, for you to say that this does not discriminate on the basis of age. Now, maybe there is some good reasons for doing that, you can get into that, but it seems to me it does make an explicit determination based on age as to some people.
Robert D. Klausner: Respectfully, Justice Kennedy, I think that's not entirely correct, for this reason. The plan makes the determination of eligible to retire on 20 years or age 55 with five years. In other words, it makes the determination not based on age but on pension status, that is, eligibility to receive an unreduced normal retirement.
Antonin Scalia: You're saying you're one step removed. You're making your determination on the basis of eligibility for retirement, which in turn is based on age. And you're saying that that--
John Paul Stevens: It's sometimes based on age.
Antonin Scalia: --Huh?
John Paul Stevens: It's sometimes based on age, sometimes years of service.
Antonin Scalia: Right.
John G. Roberts, Jr.: And always based on age plus service.
Robert D. Klausner: Right. Yes, Mr. Chief Justice.
David H. Souter: But your answer, as I understand it, to Justice Breyer's question was, could be boiled down to this: The person whose disability benefit or total benefit following disability is calculated on the basis of age 55, is less likely to have worked or is likely to have worked less long than the person whose benefit is imputed and calculated on the basis of 20 years. And because the odds are that we'll say the person in the 55-year-old category has worked less and endured less risk, it is, therefore, fair to impute less time on average to such a person, and therefore, give a lower benefit. You're saying there is a tradeoff. And the tradeoff is because the 55-year-old retiree may get a benefit after very little work and very little risk, it is therefore fair and not a discrimination that on the average the windfall is less for that person by the imputation than the windfall to the person who retires on the basis of age 20. Is that a fair statement of your argument?
Robert D. Klausner: Yes.
David H. Souter: Okay.
Robert D. Klausner: As I noted before, it's about retirement eligibility, not about age. In Hazen Paper you dealt with the question of an individual who was fired because they were about to meet the 10-year vesting requirement in a private sector plan. The person was also over the age of 40. The Court found that it wasn't an age discrimination case because it said that age was merely correlated with what the Court called pension status. I think pension status and retirement eligibility, which can occur at 20 years or it can occur at age 55 with some service, is exactly the same. In--
Samuel A. Alito, Jr.: That would be a good argument if the sole basis for retirement under your system was years of service, but it's not just years of service, isn't that right?
Robert D. Klausner: --That's correct, Justice. One needs some service, but one may retire at 55 or one may retire at 20 years.
Samuel A. Alito, Jr.: You can't take your... you couldn't take your statute and erase all the references to age and have the statute work, could you?
Robert D. Klausner: No. And I don't... I don't think that pension statutes are required to eliminate any use of age at all.
Samuel A. Alito, Jr.: Because the ADA expressly allows them to do that; isn't that right?
Robert D. Klausner: The ADA is designed to eliminate arbitrary age discrimination. That is where the design of the plan is motivated by a policy of the employer to discriminate, to provide less solely because of the individual's age.
David H. Souter: That's... you're sticking in a word, "arbitrary", that appears nowhere in the body of the statute. You picked it up from the preamble, and that's... and you're interpreting the statute with that. And it isn't customary for this Court to take words that don't appear in the text of the statute and read them in, based on some statement of purpose or preamble.
Robert D. Klausner: Justice Ginsburg, I'm aware that the preamble alone doesn't direct, and I understand that the operative language is in 623(a). But I think that the--
Antonin Scalia: You'd be in better shape if it was in legislative history and not in the preamble. We probably would take it into account.
Robert D. Klausner: --I think, Justice, the legislative history is important for this reason. When Title VII was first written age was included and then it was taken out, and there was a reason why it was taken out: Because there is never a reason to discriminate on the basis of race, there is never a reason to discriminate on the basis of national origin or religion; but in government retirement plans, which are paid for life and in which the calculation is determined in part on age, on how long someone will live and how long they've worked and that interrelationship, I think Congress recognized age is qualitatively different.
Ruth Bader Ginsburg: I think the Congress recognized that what they were protecting was not age as such, but old age, where in the other case they say it's the racial criterion and whether it's... or the sex criterion, whether it's a man that's adversely affected or a woman it doesn't make any difference; Title VII applies to them both. But the Age Discrimination Act doesn't apply to younger workers. It doesn't say that you can't discriminate on the basis of age, so you can't prefer the older person over the younger person.
Robert D. Klausner: Justice Ginsburg, I understand this Court's holding in Cline was that the statute is intended to protect the relatively older as it relates to the relatively younger. But you also said in Cline that age is qualitatively different, because what gives age reason in terms of discrimination is when it's arbitrary. That is, when it is invidious, and that's the distinction between the Title VII cases that the Government relies on, and why I think Hazen Paper is important, because, as the Court said, unless you can show in a disparate treatment case that the policy is motivated by age, then I think that the... the intent goes. And the... one cannot draw from the face of the Kentucky statute... and that's what this is; this was a challenge that said the statute discriminates on its face... that the only inference that one can have is that the design of the plan is motivated to pay older people less.
Ruth Bader Ginsburg: There is one little piece of it that seems, that clearly does favor the younger retiree. And that's the... what is it... you're guaranteed, what was it, at least 25 percent of your final monthly salary. That's not under... for a regular retiree; and also this 10 percent that you get added on for each child... that's not part... that's somebody who is disabled gets that, but not somebody who is already a retiree. Isn't that so?
Robert D. Klausner: That is correct, but Justice Ginsburg, that type of disability is not the disability which was at issue in this particular case. That is for a person who is disabled from any ability to work, period, in other words, the Social Security standard of disability. The disability at issue in this case was the inability to work as a public safety officer, in this case a police officer.
Ruth Bader Ginsburg: I'm not sure that I follow that answer.
John Paul Stevens: Am I correct in understanding that your plan does not provide a disability benefit just as a disability benefit? The only time disability is relevant is when it determines whether or not a person will become eligible for the regular retirement benefit?
Robert D. Klausner: That's correct. This isn't, for example, a stand-alone disability insurance policy.
John Paul Stevens: So that for the old person who has already reached retirement age the fact that he doesn't get a disability benefit is common to everybody subject to the plan.
Robert D. Klausner: It is common subject to everyone in the plan without--
John Paul Stevens: Isn't that the answer to Justice Breyer's question?
Robert D. Klausner: --And I... you certainly said it better than I did, Justice Stevens.
John G. Roberts, Jr.: But is there any reason... I think what you're saying is we should view this as a retirement plan and there are a number of ways you can be eligible for retirement: Age plus years of service, but another way you can be eligible is disability.
Robert D. Klausner: Disability fills in... it covers a gap. Disability is designed to cover you in most instances from the time you get five years of service... and by the way, you're uncovered in this plan for disability for the first five years of employment except for a very limited, specific number of instances in which only total disability from all work applies. So in the case of the individual who the-- EEOC talks about as having been discriminated against, if you were a younger worker for the first five years of employment you would have been not covered. A 55... for any benefit at all. A person who starts at 21 and gets disabled from work as a police officer or firefighter for the first five years of employment has no protection at all.
Ruth Bader Ginsburg: But let's take the one who gets over the five-year initial period. The disability pay when you no longer can be in the hazardous occupation, it will begin immediately, right? You don't wait until you get... you're 55 to get it.
Robert D. Klausner: No, ma'am. That's the purpose of the imputed services. And it's essentially... we say if during this gap of time before normal retirement, this risk that's covered, that if this disabling event occurs, we advance you to normal retirement immediately and try to replicate as closely as possible the benefit that one would have achieved had you worked to the closest--
Stephen G. Breyer: But that's the point, right?
Robert D. Klausner: --point of eligibility.
Stephen G. Breyer: There... that's what the complaint is, I think, that you say it's the second part that you just said. What you do when the person is disabled and he is not yet 55... he hasn't qualified yet... is you both qualify him, and when you qualify him you give him credit for years he hasn't worked. Now, the older person who is still working and is also disabled says: Fine, you let me retire, but you don't give me any extra years. Now that's the complaint, I think. So that if you had a person who had started at 45, eligible to retire at 55, works for 4 years and becomes disabled, he is credited with 14 years; while the person who started at 35 and at 45 becomes disabled, he is given 20 years. He is given the 10 extra years. So the first person, older person, says: You gave him some extra years; you didn't have to give him those extra years in order to qualify him to retire. You could have just said you can retire, but you gave him 10 extra years and you give me no extra years. Why not?
Robert D. Klausner: The answer to your question, Justice Breyer, is the person who has either 20 years or is 55 on the day they become disabled is already eligible to retire. The plan is a single plan that provides a benefit. If you start older, you have to work less to get there. By the same token, by starting closer to retirement you need less added to your balance to bring you to normal retirement. In the example--
Stephen G. Breyer: You don't need anything to bring you to normal retirement. You could rewrite the plan and say when a person becomes disabled you get retirement, right at that moment. You could say that. And what the plaintiff is saying is, why don't you say that? Though it's a bit mean. But I think what he would probably like is you would extend the extra years to him.
Robert D. Klausner: --There's reasons why that isn't done. Number one, to follow your example, Justice Breyer, for current employees, people hired before 2004, of which there were several hundred thousand, you'd have to lower the benefit to follow your example. The Kentucky Constitution forbids lowering the benefits. Actually, the Commonwealth, in response to the liability in this case, did change the disability benefit. For people hired after 2004, they slashed its economic value substantially, and now everybody just gets a certain amount of disability. It doesn't, however, accomplish the Commonwealth's goal of attracting and retaining employees to do hazardous duty jobs.
John G. Roberts, Jr.: So the effect of this litigation is that policemen or firefighters who are injured and become disabled now get lower benefits for disability?
Robert D. Klausner: Much lower. It's a substantial reduction. They just get a small piece of change. It's interesting, you know, in the Federal Civil Service Retirement System, the police officers, for example, who work in this Court, if they become disabled, they have imputed service to an age. It's a very similar system. In fact, all employees in both FERS, the Federal Employees' Retirement System, and the Civil Service Employees' Retirement System, both participate in a program where age is imputed to normal retirement. It's a common practice, as the Court can see from the amicus briefs. It's a common practice throughout the United States. I think--
Stephen G. Breyer: See, that's why I think the result in this case is just terrible. I think it takes disabled people and cuts their benefits with no benefit. I cannot believe for two minutes that Congress would have intended that result. But the reason I asked you the question was I want you to tell me how to get to that result under this statute.
Robert D. Klausner: --You may get to this result in this way: If you determine that age is not the driver, that is, that because you have a plan that has normal retirement based on service alone, a 38-year-old employee who gets disabled with 18 years of service gets two years of imputed service. The 45-year-old, in your example, who started at 35 would get 10 years.
Anthony M. Kennedy: Suppose I can't make that assumption or adopt that premise. Is there another basis on which to reach the result? I think this does explicitly discriminate based on age as to some people, and you're telling me you don't want me to do that. But Suppose I don't agree with you. Is there some other way to reach the result?
Robert D. Klausner: I think Your Honor you can reach the result in this way. The statute was challenged as being facially discriminatory, and I think under this Court's precedents for facial discrimination, one would have to say that the only reasonable inference in the statute, by its mere use of age, is that you say that it starts out presumptively discriminatory. What the Government has really argued here is an as-applied circumstance. They said the effect of the statute in certain cases, and in those circumstances the statute would stand on its face and if there is a circumstance in which someone effectively is discriminated, then you look to see are there reasonable factors other than age that effect... that take effect in this instance? Secondly, I think the Court can determine... and I think this is the question that is the next step after Hazen, where you said that age correlated with pension status, in that case being vested for 10 years. The question is, if a plan has eligibility to retire as its motivation, that is, it is service regardless of age or age plus service, is it really motivated by age? And I think the answer to that question, Justice Kennedy, clearly is no. The one thing I would add is if you look at the statute in Betts, the Ohio case, which is the last time an age case on a public plan got to this Court, in the Ohio plan you couldn't get a disability because you were 60, but you could also retire in that plan just like Kentucky on years of service alone, but a years-of-service retiree in Ohio could get a disability. That's not true in Kentucky. Somebody who starts as a firefighter at 18 no longer has disability protection at 38 years old. A person who starts as a police officer at 45 retains disability coverage until they're 55. I think... I think the language of the statute alone enables you to get there. And I think to get back to Justice Ginsburg's question... and I don't believe I fully answered on this issue of the role of the word "arbitrary" in the statute... I think that that gives that word meaning, not just because it's in the preamble, but because it's in the legislative history, and the evil that Congress was trying to get to is what is it that we're trying to prevent? We're trying to create job opportunities for older workers, and what Congress said after Betts is you want to make sure benefit plans are covered. And I think Kentucky has accomplished both. It doesn't use a retirement age, as many employers do. Again, the Federal Government forces police officers and firefighters out of their jobs. Firefighters at 55, police officers at 57. Kentucky doesn't. The program doesn't discriminate on the basis of age. If there's no question, I'd like to reserve the rest of my time for rebuttal.
John G. Roberts, Jr.: Thank you, counsel. Mr. Stewart.
Malcolm L. Stewart: Mr. Chief Justice, and may it please the Court: In calculating the retirement benefits owed to disabled workers, Kentucky uses age as an explicit decisionmaking factor in a way that disadvantages older employees. Although Kentucky may be able to establish on--
Stephen G. Breyer: Let me ask you this sort of basic question: Does it use age any differently than it uses years of service?
Malcolm L. Stewart: --It does in the sense that, with respect to disabled employees, two employees who have the same total years of actual service but who are of different ages may receive dramatically different benefits.
John Paul Stevens: That's because of the period necessary to qualify for retirement?
Malcolm L. Stewart: It's... let me direct your attention to the relevant provision of the Kentucky statute, and it's at page 7a and 8a of the blue brief. This is with respect to... it's true that, for a normal retirement, an individual either has to be age 55 with 5 years of service or have 20 years of service at whatever age. But if you look at the requirements for disability retirement in particular, the very bottom of the page, it says: "Any person may qualify to retire on disability subject to the following. " "The person shall have 60 months of service, 12 of which shall be current service credited under provisions of Kentucky law. "
John Paul Stevens: Let me just interrupt you. Is there... is it your position there is a disability benefit that is different from the retirement benefit?
Malcolm L. Stewart: They... they are different in the sense that they are calculated differently. That is, if all Kentucky had done was say--
John Paul Stevens: I thought that all that disability did was determine... help get a man who is disabled eligible for the retirement benefit.
Malcolm L. Stewart: --The program--
John Paul Stevens: That's the only function it provides.
Malcolm L. Stewart: --I think that's incorrect. There are two distinct functions of... there are two distinct differences between disability retirement and normal retirement: The first is that the eligibility criteria are different. In order to qualify for normal retirement, you have to be either 55 years old with 5 years of service or have 20 years of service. For disability retirement, you become eligible if you are of any age and are forced to retire due to disability and have at least five years of service.
Antonin Scalia: Well, why does that matter? I mean, the exception in the statute is for... for retirement, taking age into account for retirement, is narrowly crafted. It says that they can make any decision about... they can require the attainment of a minimum age as a condition of eligibility for normal or early retirement. Now, we have not read that to exclude adding an additional element to age, namely age plus years of service. We don't say that that disables you from the... from that exemption. Why can't you add a third factor? Age, years of service, and disability.
Malcolm L. Stewart: You can't. The first thing I would say about that exception is it refers specifically to a minimum age, and what that was intended to make clear was that to the extent that Kentucky allows 55-year-olds to retire with only 5 years of service, but requires a 45-year-old to have 20 years of service, that minimum age would not violate the statute. Now, as a result of this Court's decision in Cline, that provision in a sense is superfluous because the younger worker wouldn't have an ADEA claim anyway. But the reference to a minimum age is intended to address that situation.
Antonin Scalia: And--
Samuel A. Alito, Jr.: It seems to me that what Kentucky is trying to do is to, at least in part, provide make-whole benefits for a police officer who becomes disabled below the age of 55. So what they want to do is to say we want to give you the benefit that you would have received if you had not been hurt on the job and therefore unable to work and had been able to work to the normal retirement age. Now, if that's correct, is that an illegitimate objective? And if it's not an illegitimate objective, is there any way that they can do that consistent with your understanding of the ADEA? Because when someone is over the retirement age, it's rather hard to see how many years you would add on projecting how long that person would continue to work beyond the age of retirement eligibility.
Malcolm L. Stewart: It is certainly not illegitimate for Kentucky to say: We want to be more generous to people who are forced to retire due to disability than to people who choose to retire voluntarily when they are physically capable of continuing to work. And so if Kentucky wants to say, in the case of an individual who is forced to retire due to disability, we will add additional years in computing benefits to estimate the number of years this person would have worked had he or she not become disabled, that's fine as well. What they can't do, at least what they can't do without establishing one of the affirmative defenses, is use age as a proxy, as the basis for deciding how many years would this person have worked if he or she had not become disabled because--
Samuel A. Alito, Jr.: So if they want to do that and they have a case of a police officer who works beyond 55... the officer is 55-plus with 10 years of service and then becomes disabled... you say they have to give that person 10 years of credit.
Malcolm L. Stewart: --If they are going to give the 45-year-old with 10 years of service 10 years of credit, they have to give the 55-year-old 10 years of service... with 10 years of service 10 years of credit, again, unless they can establish the cost-justification defense. And part of the argument they are making is it would be unduly expensive to guarantee the 55-year-old an additional 10 years of service, because it's much more likely that the 55-year-old will become disabled than it is with the 45-year-old.
David H. Souter: But he is saying one thing more. He is saying it's also highly unlikely that the 55-year-old has worked as long subject to risk at the point at which the calculation is made than is the case with the person who retires on the basis of 20 years. And so that there is a tradeoff. And, therefore, you constantly analyze this as the kind of garden variety of discrimination based on age which Congress was aiming for.
Malcolm L. Stewart: Well, to go back to the question you were asking Mr. Klausner, I think if we were looking at the class of voluntary retirees, it would be an accurate generalization to say that those above 55 were likely to have fewer years of service than the younger people. Because the only way that a younger person could qualify for normal retirement would be to amass 20 years of service; whereas, the older person could do it with fewer years. But if you are looking at people who want to continue working but who are prevented from doing so by reason of disability, there is no reason to assume that the older people are going to have spent less time in the line of fire than the younger people. And, in any event, the comparison that we are making--
Antonin Scalia: --Just say that again. Just say the last thing again. I didn't follow you.
David H. Souter: Yes. I didn't get it either.
Malcolm L. Stewart: --If we're looking at the class of people who... including over 55-year-old and under 55-year-old... who want to continue working but who have been prevented from doing so by reason of disability, there is no reason to think that the older people within that class, as a group, will have fewer years in the line of fire than the younger people. And, in any event--
Antonin Scalia: Why? I... I think... you mean in the future?
Malcolm L. Stewart: --No. No. Under their belt.
Antonin Scalia: Under their belt. I see.
David H. Souter: They are exactly the same people. The only thing that distinguishes the one class, those who voluntarily do and those who are disabled, is happenstance; and the happenstance is disability in the line of service.
Malcolm L. Stewart: It's not just happenstance, because if you're guessing the likely tenure of service of people who take voluntary normal retirement before age 55, in a sense you are skewing the class, because the only people who can do that under Kentucky law are people with at least 20 years of service. So the voluntary retirees, the younger people, as a group, are likely to be... have longer tenure. But that generalization doesn't hold true with respect to people who are forced to retire due to disability.
John Paul Stevens: It seems to me your argument boils down to the claim that people who have already reached... become eligible for retirement by either age or period of service, the State has a duty to give them a chance to recover a disability benefit if they give a disability benefit to younger workers.
Malcolm L. Stewart: No. Our point is that they should use the same computation methodology for both categories of employees.
John Paul Stevens: The computation is for a different purpose in that... in... for the younger workers the purpose is to make them eligible for retirement. For the older workers, they are already eligible for retirement.
Malcolm L. Stewart: I think that's incorrect, and that was really the point I was making by quoting from the Kentucky law on page 7a and 8a. The Kentucky provision that I quoted was the provision that establishes eligibility for disability retirement. And it says, as the criterion for eligibility, beyond, of course, the fact of disability, the person shall have 60 months of service. So an individual under Kentucky law who is forced to retire due to disability and has at least five years of service is eligible for disability retirement. The imputation of additional years of service is not necessary--
John Paul Stevens: The term "eligibility for retirement", as used in that part of the statute, is referring to actually the same thing as retirement achieved by getting their... getting credit for post-disability years.
Malcolm L. Stewart: --Exactly. Well, the purpose of defining the category of eligible persons is to make sure that they do get a retirement benefit even though they wouldn't satisfy the normal age and service requirements for ordinary retirement. And we have no problem with that. Kentucky can say we want to define a separate category of individuals who don't satisfy normal age and service rules but who should, nevertheless, be given a retirement benefit because they have been forced to retire due to disability. That's fine. And if they use the same computation methodology, namely, some factor of actual years of service times final compensation times a multiplier, as they do for normal retirement, that would be fine. Our--
John G. Roberts, Jr.: So it's fine for them to use that, but you're saying it's not fine for them to use any element of age in making that computation?
Malcolm L. Stewart: --That's correct.
John G. Roberts, Jr.: Even though, under the Federal law, they can use age as the exclusive requirement in determining retirement?
Malcolm L. Stewart: Well, again, there is a an explicit exemption in the ADEA for a minimum retirement age. And so it wouldn't have violated... even apart from this Court's decision in Cline, it wouldn't have violated the ADEA to say an individual who is 55 with five years of service can get retirement, even though a younger--
Stephen G. Breyer: What is wrong with using that as a benchmark? If you can fire a person when he is 55, why can't you use it as a benchmark as to how much you're going to give a disability person on pension?
Malcolm L. Stewart: --Well, again, I think the--
Stephen G. Breyer: The lesser or greater... this would be an instance where greater includes lesser for the reason that this lesser business has no stereotypes. All they're trying to do is to help people who are disabled at a time when they are younger and probably have fairly good expenses, and everybody gets this kind of insurance. And this man who is the Plaintiff here had it, too, while he was there. So it's true you are really using in a minimal sense age, but you are doing it in a statute that permits you to do it because it's a lesser version of that.
Malcolm L. Stewart: --There are a couple of things I'd say. The first is that the Act is quite specific in saying that a State may establish a minimum... may establish a retirement age with respect to its State police and firefighters, but it doesn't say the ADEA is inapplicable to police and firefighters who are over age 55.
Stephen G. Breyer: It doesn't say it's inapplicable. I wasn't saying it's inapplicable. What I am worried about... and this is a perfect example of people using absolutely mechanical rules, and particularly when you talk about pension systems, which, of course, age is relevant to a pension system, and what they do is find comparisons; and, before you know it, you are in the kind of a... of a hamburger situation where it's so chopped up that perfectly worthwhile things are forbidden. And this would seem to be a number 1 exhibit.
Malcolm L. Stewart: There are several different answers I would give. The first is if the greater included the lesser, it would be permissible for Kentucky to say: We will keep the over 55-year-old people on the work force, but we'll pay them less because of their age.
Stephen G. Breyer: No, because what you are looking at is to see whether the purpose of Congress is somehow implicated, a purpose designed to prevent stereotypical thinking from being used to put older people at a disadvantage. And there is no indication that this is so in this case.
Malcolm L. Stewart: I think--
Stephen G. Breyer: Now, what's the response?
Malcolm L. Stewart: --I think that's incorrect, that is, the two justifications that have been given for the disparate treatment of older workers are, first, younger workers as a group are likely to need more of a boost; and, second, the younger disabled person probably would have worked longer if he had not become disabled. And so this replicates the situation that would have prevailed. I think, whether or not you want to think of those as stigmatizing stereotypes, it's quite clear that neither of those generalizations could typically be used as a basis for age-based disparities. For instance, nobody would claim that an employer could pay the older workers less because they are likely to be less in need of financial assistance. And with respect to the initial--
David H. Souter: The reason for that is that we accept the criterion at the outset that your pay bears some relationship to what you do. We are now in a situation in which the benefit does not bear a relationship to what you are doing or going to do.
Malcolm L. Stewart: --Well, on the whole, the benefit bears a close... the retirement benefit bears a close relationship to what you have done. That is, the benefit is calculated on the basis of actual years of service, and the purpose clearly is, in part, to reward the employee for service to the employer. But with respect to... and that's the way it's done with respect to the older disabled worker. His benefits are computed based on what years of service he has actually contributed to the employer. With respect to the younger people, it's not based on that alone. Rather, the State imputes additional years--
Ruth Bader Ginsburg: And with respect to that, Mr. Stewart, the problem that Justice Breyer brought up, you... if you would look to your brief, page 30, footnote 13, the question is, so we have this... if we take your interpretation of the statute, how can we deal with a person in her 30s who becomes disabled when she is making a low salary and has only, say, 10 years of service? She is going to get a very low disability. And you say that's one thing that's all right. On a prospective basis, what could Kentucky do? One is give the younger workers only their actual years of service, which Mr. Klausner said is what is happening, and therefore, these people are getting a lot less than they used to get. And then you say, oh, but there's another way, and that is to impute additional years of service on an age-neutral basis. And you're not specific about what would the age-neutral basis be.
Malcolm L. Stewart: --I guess there could be a range of alternatives. One alternative, for instance, would be for every disabled worker of whatever age impute an additional five years of service as something of a rough estimate of the number that person might have worked if he or she had not become disabled. Another possibility would be to impute years of service up to 10 or 20. Again, there would be probably an infinite number of ways it could be done as long as age were not used as, as the basis. The other thing I wanted to say about--
Samuel A. Alito, Jr.: But if do you that, aren't you going to be... you're going to be undercompensating the younger person who gets disabled and overcompensating the people over 55 who gets disabled who may not... it may not be realistic to think that someone's going to continue to work as a police officer until 65. I don't know.
Malcolm L. Stewart: --Well, the other thing I would say about that justification, which rests on I think the valid statistical correlation between how old you are at the time that you're disabled and how much longer you would have worked. Again, whether or not... I think you wouldn't think of that as an invidious stereotype. But again, it's not a generalization that could typically be used as a basis for age-specific decisions. For example, the Wirtz report makes clear that the paradigmatic pre-ADA practice that Congress wanted to get rid of was a limit of age 50 or age 45 and an employer saying: We're not going to hire anybody who is over that age. And certainly the employer could say justifiably as a group people above that age are likely to have fewer work years ahead of them than people below that age. And if that generalization could provide a basis for an explicit age-based distinction, the Act would really be eviscerated. The other thing I wanted to respond to is the suggestion that, while we might be able to tease this out of the literal language of the statute, this is certainly an unintended consequence. It is not something that Congress would have wanted. I think, to the contrary, this is not identical but very similar to the type of disparity that was present in Betts. That is, in Betts the individual was over the age of normal retirement but had elected to keep working. She became disabled and was prevented from continuing to work. She was eligible for normal retirement benefits. She wanted to collect disability retirement benefits, because again, the reason for her retirement was disability. She was told that she couldn't do it. And the State's computation methodology for calculating disability retirement benefits was significantly more generous than the one that it offered for--
Stephen G. Breyer: What about this idea, which is... would this wreck the statute? You say we're talking about age, which is not an immutable characteristic. Everybody goes through it. Everybody is younger, everybody is older. And therefore we take the word "discriminate" and the word "discriminate" in this context, when considered in terms of pension requirements, which inevitably are age mixed to a considerable degree, means that if there are plausible justifications and no significant reason for thinking that it reflects stereotypical thinking, that it does not fall within the scope of the word "discriminate".
Malcolm L. Stewart: --I think, first, that would be contrary to the way that the word VII.
Stephen G. Breyer: I started out by saying, that's why I said that this is not an immutable characteristic, and it is... that's why I put all the qualifications in there.
Malcolm L. Stewart: Well, the court in Thurston has said the language of the ADEA should be construed similarly to that of Title VII because the basic anti-discrimination prohibition was drawn in haec verba from Title VII in the legislative history to the older workers's Benefit Protection Act when Congress amended the statute to cover fringe benefits, which the Court in Betts had held were not covered. Congress did that by enacting a new 29 U.S.C. 630(l) to say the term... that the phrase "terms and conditions of employment" includes fringe benefits. And the legislative history explains that Congress could have achieved the same result by adding a reference to fringe benefits in the basic anti-discrimination provision contained in 29 U.S.C. 623(a), but the Congress chose not to do that because it wanted to maintain the similarity in wording between the ADEA's anti-discrimination provision and that of Title VII in order to reinforce the inference that the two were to be construed in pari materia. The other thing I would say with respect to your reference to age distinctions that are not based on stereotypes is again to return to what I was discussing earlier. The two justifications that have been offered are first, younger people are likely to have fewer financial resources, so they need more of a boost; the second is the younger worker probably would have worked longer if he hadn't become disabled and therefore this is replicating the situation that would have prevailed absent the disability. And again, my point is, whether or not you think of those as invidious stereotypes, they are plainly not generalizations that could typically be used to justify--
John Paul Stevens: May I ask this question right on that point. Supposing you have two different people retire, one... that become disabled, rather... one because he's five years short of the age eligibility and the other because he's five years short of years of service, so it would be a younger person, and both would have become eligible for retirement in five years after their disability. Are they treated the same way under the plan? And if they are, where is the discrimination?
Malcolm L. Stewart: --Well, the discrimination is if you imagine--
John Paul Stevens: Well, first of all, tell me whether they're treated the same way under the plan.
Malcolm L. Stewart: --Well, it depends on other variables. For instance, if you have a--
John Paul Stevens: What other variables?
Malcolm L. Stewart: --As to the person who is five years away from qualifying by reason of--
John Paul Stevens: Years of service.
Malcolm L. Stewart: --years of service, if that person is younger than 50, then they'll be treated the same, because each of them will have--
John Paul Stevens: That's a hypothesis.
Malcolm L. Stewart: --But--
John Paul Stevens: So then how is that discrimination on the basis of age?
Malcolm L. Stewart: --But it is a discrimination on the basis--
John Paul Stevens: It's not even discrimination as far as I see it.
Malcolm L. Stewart: --Well, it wouldn't... there wouldn't be any claim of disparate treatment with respect to those two individuals. But if you have an individual who is 55 years old with 15 years of service and 50 years old with 15 years of service, they are both equally close to the 20-year threshold for qualifying for normal retirement on the basis of years of service. Yet the 50-year-old gets 5 imputed years added and gets a significantly larger benefit than the 55-year-old. Their justification is, well, the 55-year-old is already eligible for normal retirement and therefore, it's fair to treat him differently. And the point I was making with reference to the Kentucky code is the 50-year-old who is forced to retire due to disability is also eligible for retirement. It's called disability retirement.
John Paul Stevens: It seems to me that your claim boils down to an argument that the statute requires someone who is already qualified for retirement to get a disability benefit that the younger person would. It seems to me that's the basic difference.
Malcolm L. Stewart: No, I don't think that's correct. If all the State did was to say disability retirement benefits will be available to people who have at least five years of service and are forced to retire due to disability and we are excluding people who are above 55, in and of itself that's fine. If the only purpose of excluding the older workers is to make clear that they can't get both benefits simultaneously, there is no problem with that. Our problem is that, having defined the class of persons eligible for disability benefits to include only those who are under 55--
John Paul Stevens: I see you talking about two benefits.
Malcolm L. Stewart: --they did use a more generous computation methodology.
John Paul Stevens: There not two benefits. It's only one.
Malcolm L. Stewart: It's only one benefit. And really, that's part of our point. It's only one benefit, so why would they say that people who are older will have their benefits computed using a different formula than people who are younger?
John G. Roberts, Jr.: You prevent the State from taking into account the fact that younger disabled workers have not had the same opportunity that older disabled workers have. And it results... if we adopt your system where you can look only at years of service, what it, in effect, is going to do is to prevent Kentucky from giving disability benefits to older workers who become disabled. For example, if you have two workers, one who starts work at 18 and acquires years of service, say, 12 years of service and becomes disabled, you would say, well, you can take those years of service into account. The older worker who begins at age 30 and is disabled in his first year on the job, you say, well, you can only look at years of service. You can't impute to both of them retirement age. So the 30-year-old who becomes disabled has to get less, fewer benefits than the 18-year-old who becomes disabled.
Malcolm L. Stewart: Well, first, we are not preventing Kentucky from imputing additional years. We are simply saying the method of determining how many years will be imputed, absent an affirmative defense, can't be dependent on the employee's age.
Stephen G. Breyer: Would it be the same as... I mean it seems to me now... I'm thinking the problem is we are going into the package; we are starting opening up the package that the 55-year-old retiree normally gets. Suppose they said this: here's what we'll do to the disabled person. We'll treat him just as if he retired at 55. He is only 35; and, moreover, at 55 when you retire in our police force, we give you a big party and a gold watch. Well, we don't do that if you retire later on. Same kind of claim. Why not? Over 65 years old, he retired. Hey, you didn't give him the gold watch. Why did you give the other person the gold watch? You said the reason is we treat them all like we treat them when you retire at 55.
Malcolm L. Stewart: I'm not quite sure if I understand the question, but I don't think that there is any--
Stephen G. Breyer: That's fair, that you don't understand. [Laughter]
Malcolm L. Stewart: --I don't think there would be anything wrong with Kentucky saying we are going... in fact, this is what we are asking for. If Kentucky wants to say a younger person who is forced to retire due to disability will be treated as though he were 55 years old, that's fine. If they give him disability benefits and they calculate the benefits using actual years of service as they do for the other... for the older employees, that there is no ADEA problem with that. Our problem is that they say we are treating him as though he had worked additional years until he was 55 when he hasn't, and when the older employee isn't given that same opportunity. And, again, it is true that Kentucky's system is particularly generous to older employees who want to retire voluntarily. They can retire with as little as five years of service, even though the younger worker would have to have more. But the people on whose behalf the EEOC is suing have not derived any of that benefit. These were people who did not retire voluntarily. They were people who were eligible for retirement benefits, but chose to remain in the work force. And, essentially, they are being told, in estimating how many more years you would have worked, we are going to have an irrebuttable presumption that the answer is zero, even though their very circumstances, the fact that they continued to work after they could have retired, belie that assumption. And just a final point I wanted to make about Betts, is that the system here is not identical, but very similar to the system that was at issue there, in the sense that an older worker who was forced to retire due to disability got a lower benefit than she would have received if she had been younger with the same years of service and the same disability. It couldn't be clearer that Congress wanted to overturn that decision. That was the impetus for the enactment of the OWBPA. So I think there is really... it's not correct to suggest that, even if we win, this is somehow an unintended consequence of what Congress did. This is the very situation that Congress wanted to cover while providing an affirmative defense to employers who can satisfy it.
Ruth Bader Ginsburg: Mr. Stewart, before you finish, that little piece that seems to be favoring the younger worker that you guaranteed at least... what was it, 25 percent of your final monthly salary, and you get 10 percent for each child... now that does seem to be something that's... that's not available for a regular retiree.
Malcolm L. Stewart: It's not available for a regular retiree, and it's not available for a person who is eligible for normal retirement but becomes disabled and is forced to retire for that reason. If the only problem were that Kentucky made those benefits available to people who were forced to retire due to disability, that wouldn't be an ADEA violation, so long as they made those benefits available to the older worker who was also forced to retire. But I take your point that those aspects of the statute introduce a further element of age discrimination without even the justification that Kentucky has proffered for the imputed years. With respect to the children, in particular, that seems to be the only other area in the plan in which Kentucky is directly targeting the people who are in greatest financial need, at least by one measure having dependent children, and yet the older workers are left out of that entirely.
John G. Roberts, Jr.: Thank you, Mr. Stewart. Now, Mr. Klausner, you have four minutes remaining.
Robert D. Klausner: I'd like to start back where we just left off with Justice Ginsburg's question about the guaranteed benefit. If a person is 38 years old and has 20 years of service, that benefit is not available. If you're 50 years old with 5 years of service, the benefit is available. The benefit is not available to the 38-year-old because that person is eligible to retire on a normal retirement benefit. Age isn't the driver. Eligibility for retirement is the motivation. And while my brother says that Congress wanted to overturn Betts, what they wanted to overturn in Betts was the language in this Court's decision that cast doubt on whether pension plans were generally covered by the language of the Age Discrimination in Employment Act. And the Older Workers Benefits Protection Act, if one looks at the legislative history, was focused far less on what happened in a public employee retirement system. The real issue that Congress focused on, if one looks at the House and Senate reports, is they said there is a problem in private industry in the Rust Belt that normal retirement eligibility is being used to force people not to get some other benefit in some other stand-alone plan. That's not the issue here. And the plan in Betts is no more like Kentucky's plan than the Thurston plan. In Thurston, the pilot case, no pilot over 60, no matter how skillful, had bumping rights to be a flight engineer. In Kentucky, one with 20 years of service, regardless of age, is in the same posture as someone who is 55 with a minimum service. My brother also pointed you to a provision in the Kentucky statute on pages 7a and... page 7a in the appendix. Look also at 2a, which defines normal retirement to be 55 with 5 years of service, or 20 years of service regardless of age. The methodology for determining disability in this case is exactly the same. It's based on your proximity to normal retirement, not based on your age. One example was given. If a person is 45 years old with 4 years of service and became disabled, that person would get nothing because they haven't met the five-year service requirement. But a 55-year-old with 4 years of service has a normal retirement benefit. It's about limited Government resources not being duplicated, and perhaps that's the reason why the EEOC adopted its regulation on December 26th coordinating retiree health care. The rationale they gave was we looked at all the... all the ways to do this, and we couldn't come up with a reason to do it any other way. In the Sixth Circuit Federal argument, Judge Boggs noted in his dissent... Chief Judge Boggs noted he asked the EEOC for a reason on how to fix this, and they couldn't give him one. What this case is about is about being fair to workers without regard to age. All the people who run these plans, who fund these plans, who are in these plans, are all lined up on Kentucky's side of the table. That should tell you that it's neither arbitrary nor discriminatory. The plan is fair, and the plan does not violate the law. We ask you to reverse the decision below and reinstate the district court's original final summary judgment. Thank you.
John G. Roberts, Jr.: Thank you Mr. Klausner. The case is submitted.